Broodwortii, J.
1. Eor no reason assigned did the court err in allowing the amendment to the petition.
2. “A ground of a motion for a new trial in which error is assigned on the exclusion of certain testimony is insufficient when it does not appear from the ground itself that the exclusion of the testimony was prejudicial to the complaining party.” Campbell v. Walker, 20 Ca. App. 88 (4) (92 S. E. 545). “In order for the exclusion of oral testimony to be considered as a ground for a new trial, it must appear that a pertinent question was asked, and that the court ruled out the answer; and that a statement was made to the court at the time, showing what the answer would be; and that such testimony was -material, and would have benefited the complaining party.” Griffin v. Henderson, 117 Ga. 382 (2) (43 S. E. 712). Under the rulings in the foregoing cases the. first special ground of the motion for a new trial will not be considered.
3. The excerpt from the charge of the court of which complaint is made is not subject to the criticism' lodged against it.
4. So far as this court is concerned, where there is a conflict in the evidence the verdict of the jury is final. In this case the jury has determined the issue of fact in favor of the plaintiff, and, as the motion for a new trial points out no error of law, tile judgment must be

Affirmed.


Broyles, C. J., and Luke, J., concur.

Claude Christopher, Frank L. Adams, for plaintiffs in error.
B. C. Johnson Jr., contra.